Price, J.
(dissenting): I am unable to agree with the conclusion reached in the majority opinion and will state my reasons very briefly. I concede the rule to be that the workmen’s compensation act is to be construed liberally in favor of the workman so as to effectuate its purpose; that findings of fact by the trial court, when supported by substantial, competent evidence, are not to be disturbed on appeal, and that the function of this court is limited to a review of questions of law which, with reference to the facts, means that its duty is to determine whether the trial court’s factual findings are supported by any such evidence. I also agree with the rule to the effect that there are many acts which, in the nature of things, are to be considered as “incidental” to the very employment itself, and that recovery should not be barred merely because at the exact time of the injury the workman was doing some act not strictly in the furtherance of his employer’s business.
But I cannot agree with the holding in the majority opinion that claimant’s injuries arose out of his employment. He attempted to bring himself under the protection of the act by evidence of “custom” in the oil fields generally. Granted there are instances where so-called custom is so much a part of the daily routine of a particular employment as to render it a very part of the employment, so to speak, but this is not one of those cases. Furthermore, where in this record is there any evidence of custom on this particular job with reference to men working on their personal cars in their spare time?
And even though there were such evidence, how could it be said that claimant’s injuries arose out of his employment? I fail to see any “causal connection” between the accidental injury and the employment. Working on his car was no part of, or even incidental to, the employment. The purpose of the act from its very language and as defined in our many decisions, is to burden industry with the economic loss to a workman, or his dependents, resulting from accidental injury sustained by a workman arising out of and in the course of his employment. This does not mean, however, that every injury, no matter how remote, is compensable.
In conclusion, I merely wish to say that I think the result reached in the majority opinion is an unreasonable and unwarranted judicial extension of the provisions of the act. In my opinion there was no *184evidence before the trial court to support a finding that the injuries arose out of the employment and I would reverse the case and enter judgment for appellants.
Wedell, J., concurs in the foregoing dissenting opinion.